Citation Nr: 0732158	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-37 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for coronary artery 
disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
February 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
coronary artery disease is related to the veteran's period of 
active military service, nor was it manifested within a year 
of his discharge from service.


CONCLUSION OF LAW

Coronary artery disease was not incurred in, or aggravated 
by, the veteran's active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5013-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In written statements in support of his claim, the veteran 
variously contends that he was treated for heart-related 
problems several times in August 1977 (noted in his October 
2004 substantive appeal) and in late 1978 (noted in a 
September 2003 statement) in service and relates his 
currently diagnosed coronary artery disease to these 
problems.


I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case that was done, 
and as otherwise discussed herein all notice and development 
has been accomplished. 

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
appellant's claim for service connection for coronary heart 
disease is being denied, as described below, there can be no 
possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

In a May 2003 letter, issued prior to the July 2003 rating 
decision, and in a September 2003 letter, issued prior to the 
January 2004 rating decision, the RO informed the appellant 
of its duty to assist him in substantiating him claim under 
the VCAA and the effect of this duty upon him claim.  We 
therefore conclude that appropriate notice has been given in 
this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes that, in his 
October 2004 substantive appeal and his representative's 
September 2007 written statement, the veteran reported 
treatment for heart-related problems at Womack Army Medical 
Center in August 1977 (although in his September 2003 written 
statement, the veteran reported treatment in late 1978 and 
said he was seen at that facility a total of three times).  
The veteran's representative requested that the Board obtain 
records of those visits by remand pursuant to the VCAA.  
However, a careful review of the veteran's claims file 
reveals that, included among the veteran's service medical 
records are records of his treatment in August 1977 and late 
1978, and there is nothing in the record to even remotely 
suggest that records are missing or that the record before 
the Board is incomplete such that a remand would be 
warranted.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc) ("The VCAA is a reason to remand many, 
many claims, but it is not an excuse to remand all claims.").  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records indicate that, when examined for 
enlistment into service in August 1967, and again on annual 
examination in May 1978, the veteran's heart and vascular 
system were normal and he was found qualified for active 
service.

An August 23, 1977 clinical record indicates the veteran was 
treated for jock itch.

On August 24, 1977, in the early morning, the veteran was 
seen in the emergency room of Womack Army Hospital with 
complaints of repeated vomiting and that he passed out at 
home.  Examination revealed that he had inflamed tonsils and 
throat.  Blood tests were taken and he was given intravenous 
fluids.  Soon after, it was noted that his breathing and 
pulse stopped for about 30 seconds and his muscles were rigid 
but there was no seizure activity.  An airway was inserted 
and he was responsive within minutes.  There was no seizure 
activity.  A physician's note reflects the veteran's history 
of not feeling well until that morning and then experiencing 
repeated vomiting.  He ran three miles daily and smoked two 
packs of cigarettes a day for ten years and then four packs a 
day, smoking a total of seventeen years.  There was no 
history of heart disease.  On examination, the veteran was 
alert and his lungs were clear.  Results of an 
electrocardiogram (EKG) taken at the time showed sinus 
bradycardia, otherwise it was within normal limits.  That EKG 
report reflects a clinical impression of cardiopulmonary 
arrest.  Results of a chest x-ray were unremarkable.  The 
clinical assessment was bradycardia, of a physiologic nature, 
and gastritis.  It was noted that the veteran was under 
stress.  He was advised to remain in his quarters for a day 
and stay on a liquid diet.   

It appears that, later on August 24, 1977 the veteran 
returned to the emergency room because he passed out once and 
vomited since leaving the emergency room.  The record does 
not reflect if any treatment or assessment was rendered at 
that time.  

On April 26, 1978, the veteran was seen for complaints of 
vomiting and passing out that morning.  A questionable 
seizure was noted with multiple similar episodes in the past.  
He was supposed to have started noncommissioned officers' 
(NCO) academy that day.  According to the record, this was an 
old problem the veteran had since childhood and was 
apparently due to nervousness.  It was speculated that the 
episode was probably due to his NCO academy entry.  Another 
entry on the record reflects that he had a seizure.  

The veteran was seen on April 27, 1978, for his history of 
syncopal episodes.  He was hospitalized in the past and 
diagnosed with gastritis and vasovagal response.  He reported 
many economic problems and was attending NCO school.  
Neurological examination was intact and the assessment was 
problem syncope.  

In October 1978, the veteran was seen again regarding his 
history of syncopal (vasovagal) episodes.  The assessment at 
that time was a need to rule out a seizure disorder.

In December 1978, the veteran was seen in the clinic 
regarding his history of recurrent "passing out" episodes, 
with the last one three months earlier.  He reported that it 
happened at Womack Emergency Room.  The assessment was 
questionable seizure activity, with a need to rule out 
hypoglycemia versus intercranial mass lesion versus epilepsy, 
and a possible functional complaint.  Further tests were 
ordered.  Results of an EKG performed that day were within 
normal limits.  Results of an electroencephalogram (EEG) 
performed two days later were interpreted as normal awake and 
drowsy EEG.  

When examined for separation in December 1978, the veteran's 
heart and vascular system were normal and results of a chest 
x-ray were normal.  

Post service, private medical records, dated from September 
to October 1990, include indicate that the veteran had 
unstable angina and coronary artery disease.  He had a 
myocardial infarction in September 1990.  That discharge 
summary indicates he had a four to five month history of 
unstable angina and, when examined at admission, reported 
developing chest pain for the past four to five years.  He 
subsequently underwent coronary artery bypass surgery.  
Discharge diagnoses include coronary artery diease with 
angina, inferior myocardial infarction, cigarette smoker, and 
dyspepsia and history of melena.  

VA medical records, dated from April 2002 to September 2003, 
reflect the veteran's history of coronary artery disease with 
bypass surgery in 1990.

In June 2003, the veteran underwent VA examination.  At that 
time, the examiner was unable to review the veteran's medical 
records.  It was noted that the veteran had a history of 
hypertension dating to 2000 and a myocardial infarction in 
1990 that led to four vessel coronary artery bypass surgery.  
Upon clinical examination, the pertinent diagnoses were 
hypertension, not caused by the veteran's heart disease, and 
atherosclerotic heart disease with coronary artery disease, 
status post myocardial infarction, status post coronary 
artery bypass surgery, that was not caused by his diabetes.

In an August 2003 signed statement, the June 2003 VA examiner 
again opined that neither atherosclerotic cardiovascular 
disease with coronary artery disease or hypertension was 
caused by the veteran's service-connected diabetes.

In his September 2003 written statement, the veteran said he 
was admitted to Womack Army Medical Center in late 1978 
because his heart stopped and was in that facility a total of 
three times for heart-related problems.

In an August 2004 memorandum in response to the RO's inquiry, 
the June 2003 VA examiner said he reviewed the veteran's 
medical records and recent examination report.  It was noted 
that the veteran had type 2 diabetes and ASHD 
(arteriosclerotic) heart disease and coronary artery disease 
and was status post myocardial infarction, and status post 
placement of a defibrillator/pacemaker for cardiac 
arrhythmias that occurred in the 1990s.  The VA physician 
noted several intriguing episodes noted in the 1970s when the 
veteran noted episodes of syncope that were attributed to 
nervousness at that time.  Evaluation at the time indicated 
that the veteran had sinus bradycardia that was apparently 
interpreted as a questionable cardiopulmonary arrest; 
however, the veteran was not treated as though he had 
cardiopulmonary arrest by the physicians who saw him.  He was 
not hospitalized at the time and not placed under observation 
that, in the VA examiner's opinion based on his data 
interpretation, indicated that the veteran's physicians did 
not feel that he, in fact, had a full cardiac arrest.  

Further, the VA examiner noted that the veteran's episodes 
were always attributed to "nervousness" and that he was 
seen by a number of individuals and evaluated for a seizure 
disorder.  There were no diagnoses made of these episodes 
other than that noted in the record and no permanent or final 
diagnosis rendered.  In the early 1990s, the veteran 
developed signs of clinical coronary artery disease for which 
he was treated.  The VA examiner did not feel, from the 
available evidence, that the veteran had any heart disease 
that caused these episodes in 1977.  Thus, according to this 
VA physician, it could not be stated that the episodes that 
occurred in service were in any way related to the episodes 
the veteran started to have in 1990 without resort to 
speculation.

III.	Legal Analysis

Under 38 U.S.C.A. §§1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and cardio-vascular renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 38 C.F.R. § 3.310; see also Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 38 C.F.R. § 3.310(b) (2007).

The veteran has contended that service connection should be 
granted for coronary artery disease.  Although the evidence 
shows that the veteran currently has coronary artery disease, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
heart and vascular system were normal on separation from 
service and the first post service evidence of record of 
heart disease is from approximately 1990, nearly eleven years 
after the veteran's separation from service.  

Moreover, in June 2003, a VA examiner opined that the 
veteran's heart disease was not caused by his service-
connected diabetes.  Furthermore, in his August 2004 
memorandum to the RO, that VA physician, who reviewed the 
veteran's service medical records, stated that, although the 
veteran's sinus bradycardia in service was evidently 
interpreted as questionable cardiopulmonary arrest, the 
veteran was not treated as though he had cardiopulmonary 
arrest by treating physicians.  The veteran was not 
hospitalized at the time and not placed under observation 
that, in the VA examiner's opinion, indicated that his 
treating physicians did not feet that the veteran had a full 
cardiac arrest.  The VA examiner concluded that, from the 
available evidence, the veteran did not have any heart 
disease that caused his episodes in 1977.  Significantly, 
according to this VA physician, it could not be stated that 
the episodes that occurred in service were in any way related 
to the episodes the veteran started to have in 1990 without 
resort to speculation.

However, service connection may not be predicated on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non- 
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in- 
service events is insufficient to establish service 
connection).

In short, no medical opinion or other medical evidence 
relating the veteran's coronary artery disease to service or 
any incident of service has been presented.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed coronary artery disease.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed coronary artery disease.  The preponderance 
of the evidence is therefore against the appellant's claims 
of entitlement to service connection for coronary artery 
disease.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
coronary artery disease is not warranted.


ORDER

Service connection for coronary artery disease is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


